Citation Nr: 1013494	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-05 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for residuals, 
trauma, left knee with residual anterior lateral rotary 
instability and left lateral meniscectomy has been submitted.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 Regional Office (RO) in 
Indianapolis, Indiana rating decision, which denied 
entitlement to service connection for hearing loss and a low 
back disorder and declined to reopen the claim for service 
connection for a left knee disorder.

The Veteran had a local hearing before an RO hearing officer 
in January 2007.  A transcript of that proceeding has been 
associated with the claims file.

The issues of entitlement to service connection for bilateral 
hearing loss, a left knee disorder, and a low back disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1992 decision declined to reopen a 
claim for service connection for a left knee disability, 
finding no new and material evidence had been submitted.  
Specifically, the RO found the Veteran had not submitted 
evidence demonstrating that his pre-existing left knee 
disorder had been permanently aggravated by his military 
service.   
 
2.  Evidence received since the June 1992 decision raises a 
reasonable possibility of substantiating the Veteran's left 
knee claim.


CONCLUSIONS OF LAW

1.  The June 1992 decision that declined to reopen the 
Veteran's claim for service connection for a left knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1100 (2009). 
 
2.  Evidence received since the June 1992 decision in 
relation to the Veteran's claim for entitlement to service 
connection for a left knee disability is new and material, 
and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
With respect to the application to reopen the claim for 
service connection for a left knee disability based on the 
submission of new and material evidence, as discussed in more 
detail below, sufficient evidence is of record to grant the 
application to reopen the Veteran's claim.  Thus, any errors 
in complying with the notice or assistance requirements with 
respect to this matter moot.  The claim on the merits 
requires additional development, as discussed in the remand 
below.  

New and Material Evidence

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

The Veteran claims his pre-existing left knee disability was 
permanently aggravated by his military service.  The Veteran 
states that his left knee problems pre-existing service had 
totally resolved prior to his entry into service and that his 
left knee began to hurt after stepping in a pothole while 
marching and hyperextending his left knee.  Following that 
incident, the Veteran had constant left knee pain that 
increased when he began his duties aboard ship.  The Veteran 
contends he has had constant left knee problems since 
service.   
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  

In a June 1992 decision, the RO explained that the Veteran's 
claim would not be reopened because he had not submitted new 
and material evidence demonstrating that his left knee 
disability had been permanently aggravated by his military 
service.  He was provided notice of his appellate rights at 
that time.  The Veteran failed to file a timely notice of 
disagreement (NOD) or otherwise indicate a desire to appeal 
the decision to the Board.  As no correspondence was received 
from the Veteran within the appeal period with respect to the 
issues of entitlement to service connection for a left knee 
disability, the June 1992 decision is final.

At the time of the June 1992 decision, the record included 
service treatment records showing that the Veteran sustained 
a left knee injury prior to service.  For example, a January 
1980 evaluation of the Veteran's left knee noted a 1979 left 
knee injury.  Contemporaneous x-rays were within normal 
limits and physical examination revealed laxity in the 
anterior drawer and crepitus on forward range of motion, but 
the knee was stable.  The examiner found the Veteran fit for 
duty.  A December 1979 letter from a private physician noted 
a February 1979 arthroscopy and lateral meniscectomy of the 
left knee, but that the Veteran had been released from the 
physician's care and told to return only in the event of 
further problems.  The Veteran first complained of left knee 
pain in approximately July 1980, where he was assessed with 
internal derangement of the left knee with marked ligamentous 
laxity.  An August 1980 evaluation discussed the Veteran's 
pre-existing left knee problems.  On examination, the Veteran 
had tenderness at the head of the fibula and moderate 
anterolateral rotary instability.  The examiner noted that 
the Veteran had reinjured his left knee two months prior and 
that it did not require surgery.  The examiner noted that 
while not clear in the examiner's best judgment the Veteran's 
pre-existing left knee disability had not been permanently 
aggravated by his military service.  The examiner recommended 
permanent restricted duty.  A Medical Board recommendation 
discussed the above.  In addition, it noted the Veteran had 
reinjured his left knee in service by tripping in a hole 
while marching in late May 1980, specifically a 
hyperextension and medial inversion injury.  After 
examination, the Medical Board's diagnosis was left knee with 
residual anterior lateral rotary instability, probably not 
service aggravated.  The Board found the Veteran unfit for 
duty for a condition not incurred in service nor aggravated 
by service.   

The record also included statements from the Veteran that his 
left knee had been permanently aggravated by his military 
service, starting with the May 1980 incident where he had 
stepped in a hole while marching to training class.  In March 
1981, after service, the Veteran reported experiencing 
constant pain in the left knee, exacerbated by prolonged 
standing, kneeling, and running.

In addition, there were private treatment records from 
October 1981 showing a post-service workplace injury in 
September 1981, where the Veteran slipped and fell on a wet 
spot at work and incurred a jamming and rotary type injury to 
the left knee.  A February 1983 treatment record discussed a 
second post-service workplace injury to the left knee, where 
the Veteran fell when a ladder twisted at work.  

Potentially relevant evidence received since the June 1992 
decision includes a statement from the Veteran's father and 
multiple statements from the Veteran, including during the 
January 2007 RO hearing.     
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims he has a current left knee 
disability that was permanently aggravated by service.   
 
For evidence to be new and material in this matter, it would 
have to tend to show that the Veteran's left knee disability 
was permanently aggravated by his military service.  The 
Board finds the evidence received since the June 1992 
decision does so.

The Board notes that the Veteran's father submitted a letter, 
dated in August 2006, that noted that following his pre-
service left knee injury the Veteran had fully recovered and 
was able to engage in sports and other activities without 
discomfort or other problems.  The Veteran's father stated 
that he was told the Veteran reinjured his left knee while 
marching in service.  He also noted that he had witnessed the 
Veteran's ongoing left knee problems from service.  

In addition, during the January 2007 RO hearing, the Veteran 
reported that he walked with a limp and occasionally wore a 
brace on his left knee.  

Therefore, since June 1992, the newly submitted evidence 
includes a lay evidence describing the Veteran's left knee 
condition prior to service and after service, including a 
notation of continuous left knee problems from service.    

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the Veteran's father's statement, at 
the very least, raises a reasonable possibility of 
substantiating the claim and constitutes new and material 
evidence sufficient to reopen the Veteran's claim.  See 38 
U.S.C.A. § 1154(a), requiring VA to give "due 
consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits; see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a left knee disability 
is reopened; the appeal is granted to this extent only.


REMAND

The Veteran alleges that he has current bilateral hearing 
loss and left knee disabilities as a result of his military 
service, as well as a low back disability as a result of his 
left knee disability.  After a thorough review of the 
Veteran's claims file, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.

Hearing Loss

The Veteran was afforded a VA examination for his hearing 
problems in March 2005.  At that time the Veteran did not 
have a hearing loss disability in either ear for VA purposes 
and the examiner concluded that any current hearing loss was 
not related to his military service.  As a rationale, the 
examiner noted the Veteran's normal audiological evaluations 
in January 1980 and April 1980 were normal.  However, the 
Board notes that the Veteran claims that his hearing problems 
developed as a result of noises associated with working in a 
ship's engine room, to include diesel and gas engine noise, 
secondary systems noise, and bilge noise, all without the use 
of hearing protection.  Both in-service audiological 
examinations noted occurred prior to the Veteran working in a 
ship's engine room.  Moreover, the Veteran noted during his 
local hearing before an RO hearing officer in January 2007 
that his hearing may have minimally worsened.  Given the 
results of the audiometric testing in January 2007, even a 
minimal decrease in hearing acuity might result in a hearing 
loss disability as defined under 38 C.F.R. § 3.385.  As such, 
the Board finds that a second VA audio examination is 
warranted.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).

Left Knee

As discussed above, the Veteran's claim for entitlement to 
service connection for a left knee disability was not 
reopened in a June 1992 decision because the Veteran had not 
submitted new and material evidence demonstrating that his 
pre-existing left knee disorder had been permanently 
aggravated by his military service.  In addition, the Veteran 
is also seeking service connection for a low back disability, 
claimed as secondary to his left knee.

In this case, there is lay evidence of record suggesting that 
the Veteran's left knee disorder may have been permanently 
aggravated by service.  Specifically, the Veteran's father 
noted that the Veteran had fully recovered from a pre-service 
left knee injury and surgery prior to entry into military 
service, but that he had experienced continuous left knee 
problems from service.  In that regard, the Board notes 
private treatment records from October 1981 showing a post-
service workplace injury in September 1981, where the Veteran 
slipped and fell on a wet spot at work and incurred a jamming 
and rotary type injury to the left knee.  A February 1983 
treatment record discussed a second post-service workplace 
injury to the left knee, where the Veteran fell when a ladder 
twisted at work.  The Veteran claims that these injuries were 
caused by the pre-existing left knee disorder that had been 
permanently aggravated by his military service. 

Given the evidence suggesting a worsening of the Veteran's 
left knee condition during service and continuity of 
symptomatology thereafter, the Board finds that a VA 
examination is warranted to clarify the issue.  See Colvin, 
supra. 

The Board also notes that the Veteran expressed a desire to 
obtain VA treatment for his left knee during the January 2007 
RO hearing.  Thus, the RO should also take the opportunity to 
obtain relevant VA treatment records from January 2007 to the 
present.

Consideration of the Veteran's claim for entitlement to 
service connection for a low back remains deferred pending 
resolution of the Veteran's claim for service connection for 
his left knee, as the low back claim is inextricably 
intertwined with this claim.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with complete 
notice as required under the VCAA, to 
include notice of how a disability rating 
and an effective date for the award of 
benefits are assigned, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from all appropriate VA medical 
facilities from December 2007 to the 
present.  Any negative responses should be 
documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

3.  After the above is completed and the 
evidence is obtained, to the extent 
available, schedule the Veteran for a VA 
medical examination for the purpose of 
determining the approximate onset date 
and/or etiology of any current left knee 
disability.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner is requested to 
specifically discuss: the Veteran's pre-
existing left knee condition, his in-
service treatment for knee problems, and 
his post-service knee problems, to include 
his post-service accidents in September 
1981 and February 1983.  Following a 
review of the relevant evidence in the 
claims file, eliciting a history directly 
from the Veteran, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to provide an 
opinion on the following: 

a.  As to any pre-existing left knee 
condition, did such disability permanently 
increase in severity during his period of 
service? If such an increase occurred, was 
it due to the natural progress of the 
disease or, if not, due to aggravation of 
the disorder by service? 

b.  As to any current disability of the 
left knee identified on examination, is it 
at least as likely as not that such 
disability began during service or is 
otherwise linked to any incident of 
service?  It would be helpful if the 
examiner would use the following language, 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should provide a complete 
rationale for any opinion provided.  If 
the examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further state what 
specific information is lacking as to 
providing a non-speculative opinion.

4.  After 1. and 2. above have been 
completed, to the extent possible, 
schedule the Veteran for an appropriate VA 
examination for bilateral hearing loss.  
The claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  After reviewing the file, 
eliciting a history directly from the 
Veteran, and conducting a thorough 
physical examination, as well as any 
diagnostic studies deemed necessary, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran has a bilateral hearing 
loss disability caused or aggravated by 
his military service. 
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The examiner should also specifically 
reconcile the opinion stated in the March 
2005 VA examination.  Specifically, the 
Board notes that the January 1980 and 
April 1980 audiological evaluations 
occurred prior to the Veteran's work as 
engineman aboard ship, which the Veteran 
claims caused his present hearing 
problems.

The examiner should provide a complete 
rationale for any opinion provided.  If 
the examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further state what 
specific information is lacking as to 
providing a non-speculative opinion.

5.  After the development requested above 
has been completed, to the extent 
possible, re-adjudicate the Veteran's 
claims on a de novo basis.  If any benefit 
sought on appeal is denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case 
(SSOC) and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


